11 Cal.App.2d 520 (1936)
JOHN REPOSA, Respondent,
v.
CARLOS PEARCE, Appellant.
Civ. No. 9934. 
California Court of Appeals. First Appellate District, Division Two.  
January 30, 1936.
 J. E. McCurdy and F. E. Hoffman for Appellant.
 Larrouy & Macdonald for Respondent.
 Nourse, P. J.
 This is an appeal from an order amending a bill of exceptions in Reposa v. Pearce, No. 9829 (ante, p. 517 [54 PaCal.2d 475]). The amendment was made to include the original statements of indebtedness included in the plaintiff's claim for special damages. [1] Because of the judgment in the main case holding that plaintiff was not entitled to any damages, the question raised here has become moot.
 For these reasons the appeal is dismissed.
 Sturtevant, J., and Spence, J., concurred.